EXHIBIT AMENDMENT TO NOTES This AMENDMENT TO NOTES (the “Amendment”) is dated as of February17,2009, by and among ISCO International, Inc., a Delaware corporation (the “Company”), Alexander Finance, L.P., an Illinois limited partnership (“Alexander”), and solely for purposes of Sections 6, 7, 8, and 9 of this Amendment, Manchester Securities Corporation, a New York corporation (“Manchester”). W I T N E S S E T H: WHEREAS, on June 22, 2006, the Company issued to Alexander that certain 5% Senior Secured Convertible Note, Note No. E-2, dated June22, 2006 (the “NoteNo.E­-2”); WHEREAS, on June 26, 2007, the Company issued to Alexander that certain Amended and Restated 7% Senior Secured Convertible Note, Note No. F5, dated June26, 2007 (the “Note No.
